Citation Nr: 1140938	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent (Agent Orange).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

In April 2010, the Board denied entitlement to service connection for hypertension.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a November 2010 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  By an Order of the Court dated in that same month, the Court granted the Joint Motion for Remand, vacated the April 2010 Board decision, and remanded the matter for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

(The issues of whether to reopen previously denied claims of service connection for pneumonia, right hand scars, fracture of the big toe, residuals of a right ankle injury, tinea versicolor, systolic murmur, and melanosis of the lips and soft palate, as well as the issues of entitlement to service connection for bilateral hearing loss and tinnitus, are the subject of a separate decision as attorney representation has been limited to the issue that is the subject of this remand.)


REMAND

The Board regrets further delaying the Veteran's appeal, however, it finds that additional development is needed with respect to his claim for service connection for hypertension.  First and foremost, information of record indicates there is outstanding evidence from VA sources that may be relevant to this appeal.  As discussed in the November 2010 Joint Motion for Remand, the Veteran, during the pendency of the appeal, requested that VA obtain all outstanding treatment records from the San Juan VA Medical Center (VAMC) for the period from 1969 to the present.  A review of the claims file, however, failed to indicate that any efforts had been made to obtain records dated earlier than 2007.  Following the Court's remand in November 2010, additional VA treatment records were obtained dating back as far as January 2000.  Relevant to this appeal, however, it still does not appear that attempts have been made to obtain any treatment records (including non-electronic records) from 1969 through the present.  Thus, a remand is necessary so that the RO may make reasonable efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

In addition to obtaining outstanding VA treatment records, the RO should obtain a VA medical opinion regarding the possibility of a relationship between the Veteran's currently diagnosed hypertension and military service.  In this regard, the Board notes that hypertension is considered a "chronic" disease and, if shown during service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations at any later date, however, remote, will be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2011).  Here, the Veteran's service treatment records contain evidence of elevated blood pressure readings which might indicate Stage I hypertension.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (indicating that Stage I hypertension is classified as 140 to 159 systolic or 90 to 99 diastolic).  the Veteran's STRs show isolated readings of 150/100 and 150/90 on January 20, 1966.  There is no assessment of hypertension accompanying such readings and remaining service treatment records reflect "normal" blood pressure readings.  No subsequent STRs refer to complaints or a diagnosis hypertension during service.  In May 1966, the Veteran's blood pressure was recorded as being only 110/80.  Further, the Veteran's October 1967 military separation examination was unremarkable for any indication of hypertension.  The separation examination shows that his blood pressure reading was well within normal limits at 112/60.  

Since the Board is precluded from making its own medical determinations, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), and the record does not contain any competent medical opinion regarding the significance, if any, of these elevated blood pressure readings, a remand is necessary to investigate whether the Veteran's hypertension had its onset during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006) (stating that the requirement that the evidence contain some indication that a current disability may be associated with an in-service event, injury, or disease is a low threshold); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, including any electronic records, paper records, and/or archived records, from the San Juan VAMC for the period from 1969 through the present.  A response, negative or positive, should be associated with the claims file and requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  If any VA treatment records are unable to be located and/or obtained following reasonable efforts, the RO should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

3.  After any outstanding evidence has been associated with the claims file, send the Veteran's claims file to a VA cardiologist for a medical opinion regarding the Veteran's hypertension.  The claims file must be made available for review and the physician's report should reflect that such review occurred.  After reviewing the record, including the service and post-service treatment records, the physician should answer the following questions.  As to any opinions requested below, the physician should identify any evidence or information used to reach a conclusion, including general medical principles and knowledge and/or findings specific to the examination or claims file.


(a) Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's service treatment records, including the elevated blood pressure readings noted in January 1966, indicate an onset of hypertension either during service or within one year of service (i.e., November 1965 to November 1968).  

(b) Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed hypertension is otherwise related to his period of active duty service, to include as the result of exposure to an herbicide agent (i.e., Agent Orange).  

4.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



